 



Exhibit 10.3
CORPORATE INTEGRITY AGREEMENT
between the
Office of Inspector General
of the
Department of Health and Human Services
and
Pediatrix Medical Group, Inc.
I. Preamble
     Pediatrix Medical Group, Inc. (Pediatrix) hereby enters into this Corporate
Integrity Agreement (CIA) with the Office of Inspector General (OIG) of the
United States Department of Health and Human Services (HHS) to promote
compliance with the statutes, regulations, and written directives of Medicare,
Medicaid, TRICARE, and all other Federal health care programs (as defined in 42
U.S.C. § 1320a-7b(f)) (Federal health care program requirements).
Contemporaneously with this CIA, Pediatrix is entering into a Settlement
Agreement with the United States.
     Pediatrix represents that in 1998, Pediatrix established a compliance
program (the “Compliance Program”) that provides for policies and procedures
aimed at ensuring Pediatrix’s adherence with Federal health care program
requirements. All of Pediatrix’s employees participate in the Compliance
Program. The Compliance Program includes, among other things, a Code of Conduct,
a Compliance Committee and a Compliance Officer, policies and procedures for
implementing the Compliance Program, training and education requirements, a
mechanism for individuals to report incidents of non-compliance in an anonymous
manner, disciplinary actions for individuals violating compliance policies and
procedures, and mechanisms for the ongoing monitoring and auditing of
Pediatrix’s operations as they relate to coding and billing. Pediatrix agrees to
maintain the Compliance Program in full operation for the term of the CIA. The
Compliance Program may be modified as necessary and as appropriate but, at a
minimum, shall comply with the integrity obligations enumerated in this CIA.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

1



--------------------------------------------------------------------------------



 



II. Term and Scope of the CIA
     A. The period of the compliance obligations assumed by Pediatrix under this
CIA shall be five years from the effective date of this CIA, unless otherwise
specified. The effective date shall be the date on which the final signatory of
this CIA executes this CIA (Effective Date). Each one-year period, beginning
with the one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”
     B. Sections VII, IX, X, and XI shall expire no later than 120 days after
the OIG’s receipt of: (1) Pediatrix’s final annual report; or (2) any additional
materials submitted by Pediatrix pursuant to the OIG’s request, whichever is
later.
     C. The scope of this CIA shall be governed by the following definitions:
1. “Pediatrix” or the “Company” includes: (1) Pediatrix Medical Group, Inc. and
its wholly-owned subsidiaries; and (2) any affiliated professional associations,
corporations and partnerships (“affiliated professional contractors”) over which
the Company has established a controlling financial interest in their
operations, as defined by the Financial Accounting Standards Board (“FASB”).
2. “Covered Persons” includes:
a. all officers, directors, and employees of Pediatrix and
b. all contractors, subcontractors, agents, and other persons who provide
patient care items or services or who perform coding or billing functions on
behalf of Pediatrix.
Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours per year, except that any such
individuals shall become “Covered Persons” at the point when they work more than
160 hours during the calendar year.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

2



--------------------------------------------------------------------------------



 



3. “Relevant Covered Persons” includes Covered Persons who deliver and
participate in coding for patient care items or services, specifically
physicians and advanced practice nurses, and those who perform coding functions
as part of the preparation or submission of claims for reimbursement from any
Federal health care program.
III. Corporate Integrity Obligations
     Pediatrix currently has in effect, and hereby agrees to maintain throughout
the term of the CIA, a Compliance Program that includes the following elements:
     A. Compliance Officer and Committee.
          1. Compliance Officer. Pediatrix certifies that it has appointed an
individual to serve as its Compliance Officer and that it shall maintain a
Compliance Officer for the term of the CIA. The Compliance Officer shall be
responsible for developing and implementing policies, procedures, and practices
designed to ensure compliance with the requirements set forth in this CIA and
with Federal health care program requirements. The Compliance Officer shall be a
member of senior management of Pediatrix, shall make periodic (at least
quarterly) reports regarding compliance matters directly to the Board of
Directors of Pediatrix, and shall be authorized to report on such matters to the
Board of Directors at any time. The Compliance Officer shall not be the General
Counsel or Chief Financial Officer, or be subordinate to the General Counsel or
Chief Financial Officer. The Compliance Officer shall be responsible for
monitoring the day-to-day compliance activities engaged in by Pediatrix as well
as for any reporting obligations created under this CIA.
     Pediatrix shall report to the OIG, in writing, any changes in the identity
or position description of the Compliance Officer, or any actions or changes
that would affect the Compliance Officer’s ability to perform the duties
necessary to meet the obligations in this CIA, within 15 days after such a
change.
          2. Compliance Committee. Pediatrix certifies that it has a Compliance
Committee and shall maintain such committee during the term of the CIA. The
Compliance Committee includes the Compliance Officer and other members of
Pediatrix’s management necessary to meet the requirements of this CIA. The
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

3



--------------------------------------------------------------------------------



 



Compliance Officer shall chair the Compliance Committee, and the Compliance
Committee shall support the Compliance Officer in fulfilling his/her
responsibilities (e.g., shall assist in the analysis of the organization’s risk
areas and shall oversee monitoring of internal and external audits and
investigations). Pediatrix shall report to the OIG, in writing, any changes in
the composition of the Compliance Committee, or any actions or changes that
would affect the Compliance Committee’s ability to perform the duties necessary
to meet the obligations in this CIA, within 15 days after such a change.
     B. Written Standards.
          1. Code of Conduct. Pediatrix certifies that it has developed,
implemented, and distributed a written Code of Conduct to all Covered Persons.
For the duration of this CIA, Pediatrix shall continue to maintain the Code of
Conduct. Pediatrix shall amend the Code of Conduct, as necessary, to ensure that
the Code of Conduct meets the requirements set forth below. In the event the
Code of Conduct must be revised to meet the requirements set forth below, the
revised Code of Conduct shall be made available to all Covered Persons within
120 days after the Effective Date. Pediatrix shall make the promotion of, and
adherence to, the Code of Conduct an element in evaluating the performance of
all employees. The Code of Conduct shall, at a minimum, continue to address:
a. Pediatrix’s commitment to full compliance with all Federal health care
program requirements, including its commitment to prepare and submit accurate
claims consistent with such requirements;
b. Pediatrix’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program requirements and with Pediatrix’s
own Policies and Procedures as implemented pursuant to Section III.B (including
the requirements of this CIA);
c. the requirement that all of Pediatrix’s Covered Persons shall be expected to
report to the Compliance Officer or other appropriate individual designated by
Pediatrix suspected violations of any Federal health care program requirements
or of Pediatrix’s own Policies and Procedures;
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

4



--------------------------------------------------------------------------------



 



d. the possible consequences to both Pediatrix and Covered Persons of failure to
comply with Federal health care program requirements and with Pediatrix’s own
Policies and Procedures and the failure to report such noncompliance; and
e. the right of all individuals to use the Disclosure Program described in
Section III.E, and Pediatrix’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.
     Within 120 days after the Effective Date, each Covered Person shall
certify, in writing, that he or she has received, read, understood, and shall
abide by Pediatrix’s Code of Conduct. New Covered Persons shall receive the Code
of Conduct and shall complete the required certification within 30 days after
becoming a Covered Person or within 90 days after the Effective Date, whichever
is later.
     Pediatrix shall periodically review the Code of Conduct to determine if
revisions are appropriate and shall make any necessary revisions based on such
review. Any revised Code of Conduct shall be distributed within 30 days after
any revisions are finalized. Each Covered Person shall certify, in writing, that
he or she has received, read, understood, and shall abide by the revised Code of
Conduct within 30 days after the distribution of the revised Code of Conduct.
     Pediatrix shall have the option of distributing the Code of Conduct through
electronic means (e.g., Company-wide e-mail or distribution through the Internet
or Company’s Intranet site). Such electronic means of distribution shall include
an electronic acknowledgement for Covered Persons to indicate that they have
received, read, understood, and agree to abide by the Code of Conduct. If
Pediatrix utilizes such electronic methods of distribution, it shall notify the
Covered Persons that the Code of Conduct shall be distributed in such a manner
and it shall track the distribution to ensure that all Covered Persons have
received the Code of Conduct. Appropriate and knowledgeable staff shall be
available to explain the Code of Conduct.
          2. Policies and Procedures. Pediatrix certifies that it has
implemented written Policies and Procedures regarding the operation of
Pediatrix’s Compliance Program and its compliance with Federal health care
program requirements and that it
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

5



--------------------------------------------------------------------------------



 



shall maintain such written Policies and Procedures throughout the term of this
CIA. At a minimum, the Policies and Procedures shall address:
a. the subjects relating to the Code of Conduct identified in Section III.B.1;
b. measures designed to ensure that Pediatrix fully complies with all Medicaid
and other Federal health care program, statutes, regulations, and guidelines
applicable to Pediatrix.
     Within 120 days after the Effective Date, the relevant portions of the
Policies and Procedures shall be distributed to all Covered Persons whose job
functions relate to those Policies and Procedures. Pediatrix shall make
appropriate and knowledgeable staff available to Covered Persons to explain the
Policies and Procedures, as necessary.
     At least annually (and more frequently, if appropriate), Pediatrix shall
assess and update the Policies and Procedures, as necessary. Within 30 days
after any revisions are finalized, the relevant portions of any such revised
Policies and Procedures shall be distributed to all Covered Persons whose job
functions relate to those Policies and Procedures.
     Pediatrix shall have the option of distributing any Policies and Procedures
through electronic means (e.g., Company-wide e-mail or distribution through the
Internet or Company’s Intranet site). If Pediatrix utilizes such electronic
methods of distribution, it shall notify the Covered Persons that the Policies
and Procedures shall be distributed in such a manner. Appropriate and
knowledgeable staff shall be available to explain the Policies and Procedures.
     C. Training and Education.
          1. General Training. Within 120 days after the Effective Date,
Pediatrix shall provide at least one hour of General Training to each Covered
Person. This training, at a minimum, shall explain Pediatrix’s:
a. CIA requirements; and
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

6



--------------------------------------------------------------------------------



 



b. Pediatrix’s Compliance Program (including the Code of Conduct and the
Policies and Procedures as they pertain to general compliance issues).
     New Covered Persons shall receive the General Training described above
within 30 days after becoming a Covered Person or within 120 days after the
Effective Date, whichever is later. After receiving the initial General Training
described above, each Covered Person shall receive at least one hour of General
Training annually during the term of the CIA.
          2. Specific Training. Within 120 days after the Effective Date, each
Relevant Covered Person shall receive at least two hours of Specific Training in
addition to the General Training required above. This Specific Training shall
include a discussion of:
a. the Federal health care program and FEHBP requirements regarding the accurate
coding and submission of claims;
b. policies, procedures, and other requirements applicable to the documentation
of medical records;
c. the personal obligation of each individual involved in the claims submission
process to ensure that such claims are accurate;
d. applicable reimbursement statutes, regulations, and program requirements and
directives;
e. the legal sanctions for violations of the Federal health care program
requirements; and
f. examples of proper and improper claims submission practices.
     New Relevant Covered Persons shall receive this training within 30 days
after the beginning of their employment or becoming Relevant Covered Persons, or
within 120 days after the Effective Date, whichever is later. A Pediatrix
employee who has completed the Specific Training shall supervise a new Relevant
Covered Person’s work,
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

7



--------------------------------------------------------------------------------



 



to the extent that the work relates to coding for patient care items or services
or the performance of coding functions that relate to the preparation or
submission of claims for reimbursement from any Federal health care program,
until such time as the new Relevant Covered Person completes his or her Specific
Training.
     After receiving the initial Specific Training described in this Section,
each Relevant Covered Person shall receive at least two hours of Specific
Training annually during the term of the CIA.
          3. Certification. Each individual who is required to attend training
shall certify, in writing, or in electronic form, if applicable, that he or she
has received the required training. The certification shall specify the type of
training received and the date received. The Compliance Officer (or designee)
shall retain the certifications, along with all course materials. These shall be
made available to OIG, upon request.
          4. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.
          5. Update of Training. Pediatrix shall review the training annually,
and, where appropriate, update the training to reflect changes in Federal health
care program requirements, any issues discovered during internal audits and any
other review, including but not limited to any review conducted by the IRO, and
any other relevant information.
          6. Computer-Based Training. Pediatrix may provide the training
required under this CIA through appropriate computer-based training approaches.
If Pediatrix chooses to provide computer-based training, it shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the individuals receiving such training.
          7. Credit for Prior Training. General Training or Specific Training
that meets the requirements of this Section III.C and that was provided during
the six months immediately preceding the execution of this CIA may be credited
towards the training time requirements of this Section, provided that Pediatrix
shall update such training with respect to any new requirements imposed by this
CIA.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

8



--------------------------------------------------------------------------------



 



     D. Review Procedures.
          1. General Description.
a. Engagement of Independent Review Organization. Within 120 days after the
Effective Date, Pediatrix shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform reviews to assist Pediatrix in assessing and
evaluating its coding and billing practices with respect to neonatal critical
and intensive care services and certain other obligations pursuant to this
Agreement and the Settlement Agreement. The applicable requirements relating to
the IRO are outlined in Appendix A to this Agreement, which is incorporated by
reference.
Each IRO engaged by Pediatrix shall have expertise in the coding, billing,
reporting, and other requirements of Medicaid and TRICARE, and in the general
requirements of the Federal health care program(s) from which Pediatrix seeks
reimbursement. Each IRO shall assess, along with Pediatrix, whether it can
perform the IRO review in a professionally independent and/or objective fashion,
as appropriate to the nature of the engagement, taking into account any other
business relationships or other engagements that may exist between it and
Pediatrix.
The IRO(s) review shall evaluate and analyze Pediatrix’s billing, coding, and
claims submission to the Federal health care programs and the reimbursement
received (Claims Review), and shall analyze whether Pediatrix sought payment for
certain unallowable costs (Unallowable Cost Review).
b. Frequency of Claims Review. The Claims Review shall be performed annually and
shall cover the 12-month period ending on March 31 of each of the Reporting
Periods. The IRO(s) shall perform all components of each annual Claims Review.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

9



--------------------------------------------------------------------------------



 



c. Frequency of Unallowable Cost Review. If applicable, the IRO shall perform
the Unallowable Cost Review for the first Reporting Period.
d. Retention of Records. The IRO and Pediatrix shall retain and make available
to OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Pediatrix) related to the
reviews.
          2. Claims Review. The Claims Review shall include Discovery Samples of
claims from multiple hospital units and, if necessary, Full Samples from those
units. The applicable definitions, procedures, and reporting requirements are
outlined in Appendix B to this Agreement, which is incorporated by reference.
a. Discovery Samples. The IRO shall randomly select eight (8) hospital units
where Pediatrix provides neonatal critical and intensive care services. For each
of the eight (8) units selected, the IRO shall randomly select thirty (30) Paid
Claims for each unit. The IRO shall review the 240 Paid Claims selected for
review (30 per unit) to determine whether the claim was correctly coded,
submitted, and reimbursed based on the supporting documentation and applicable
billing and coding regulations and guidance.
i. If the Error Rate (as defined in Appendix B) for the Discovery Sample for any
hospital unit is less than 5%, no additional sampling is required for that
hospital unit, nor is the Systems Review required. (Note: The guidelines listed
above do not imply that this is an acceptable error rate. Accordingly, Pediatrix
should, as appropriate, further analyze any errors identified in the Discovery
Sample. Pediatrix recognizes that OIG or other HHS component, in its discretion
and as authorized by statute, regulation, or other appropriate authority may
also analyze or review Paid Claims included, or errors identified, in the
Discovery Sample or any other segment of the universe.)
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

10



--------------------------------------------------------------------------------



 



ii. If the Discovery Sample indicates that the Error Rate is 5% or greater for
any one hospital unit, the IRO shall perform a Full Sample and a Systems Review
for that hospital unit, as described below.
b. Full Sample. If necessary, as determined by procedures set forth in
Section III.D.2.a, the IRO shall select an additional sample of Paid Claims
using commonly accepted sampling methods and in accordance with Appendix B. The
Full Sample shall be designed to: (1) estimate the actual Overpayment in the
population with a 90% confidence level and with a maximum relative precision of
25% of the point estimate and (2) conform with the Centers for Medicare and
Medicaid Services’ statistical sampling for overpayment estimation guidelines.
     The Paid Claims selected for the Full Sample shall be reviewed based on
supporting documentation and applicable coding and billing regulations and
guidance to determine whether the claim was correctly coded, submitted, and
reimbursed. For purposes of calculating the size of the Full Sample, the
Discovery Sample may serve as the probe sample, if statistically appropriate.
     Additionally, Pediatrix may use the items sampled as part of the Discovery
Sample, and the corresponding findings for those 30 Items as part of its Full
Sample, if: (1) statistically appropriate and (2) Pediatrix selects the Full
Sample Items using the seed number generated by the Discovery Sample. OIG, in
its sole discretion, may refer the findings of the Full Sample (and any related
workpapers) received from Pediatrix to the appropriate Federal health care
program payor, including Medicaid State Agencies, for appropriate follow-up by
that payor.
c. Systems Review. If Pediatrix’s Discovery Sample for any one hospital unit
identifies an Error Rate of 5% or greater, Pediatrix’s IRO shall also conduct a
Systems Review pertaining to that hospital unit. Specifically, for each claim in
the Discovery Sample and Full Sample that resulted in an Overpayment, the IRO
shall perform a “walk through” of the system(s) and process(es) that generated
the claim to identify any problems or weaknesses that may have resulted
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

11



--------------------------------------------------------------------------------



 



in the identified Overpayments. The IRO shall provide its observations and
recommendations on suggested improvements to the system(s) and the process(es)
that generated the claim.
d. Repayment of Identified Overpayments. In accordance with Section III.H.1 of
this Agreement, Pediatrix shall repay within 30 days any Overpayment(s)
identified in the Discovery Sample or the Full Sample (if applicable),
regardless of the Error Rate, to the appropriate payor and in accordance with
payor refund policies. Pediatrix shall make available to OIG all documentation
that reflects the refund of the Overpayment(s) to the payor.
          3. Claims Review Report. The IRO shall prepare a report based upon the
Claims Review performed (Claims Review Report). Information to be included in
the Claims Review Report is described in Appendix B.
          4. Unallowable Cost Review. If applicable, the IRO shall conduct a
review of Pediatrix’s compliance with the unallowable cost provisions of the
Settlement Agreement. The IRO shall determine whether Pediatrix has complied
with its obligations not to charge to, or otherwise seek payment from, federal
or state payors for unallowable costs (as defined in the Settlement Agreement)
and its obligation to identify to applicable federal or state payors any
unallowable costs included in payments previously sought from the United States,
or any state Medicaid program. This unallowable cost analysis shall include, but
not be limited to, payments sought in any cost reports, cost statements,
information reports, or payment requests already submitted by Pediatrix or any
affiliates. To the extent that such cost reports, cost statements, information
reports, or payment requests, even if already settled, have been adjusted to
account for the effect of the inclusion of the unallowable costs, the IRO shall
determine if such adjustments were proper. In making this determination, the IRO
may need to review cost reports and/or financial statements from the year in
which the Settlement Agreement was executed, as well as from previous years.
          5. Unallowable Cost Review Report. If applicable, the IRO shall
prepare a report based upon the Unallowable Cost Review performed. The
Unallowable Cost Review Report shall include the IRO’s findings and supporting
rationale regarding the Unallowable Cost Review and whether Pediatrix has
complied with its obligation not to
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

12



--------------------------------------------------------------------------------



 



charge to, or otherwise seek payment from, federal or state payors for
unallowable costs (as defined in the Settlement Agreement) and its obligation to
identify to applicable federal or state payors any unallowable costs included in
payments previously sought from such payor.
          6. Validation Review. In the event OIG has reason to believe that:
(a) any of Pediatrix’s Claims Reviews or an Unallowable Cost Review fails to
conform to the requirements of this Agreement; or (b) the IRO’s findings or
Claims Review results or Unallowable Cost Review results are inaccurate, OIG
may, at its sole discretion, conduct its own review to determine whether the
Claims Review and/or Unallowable Cost Review complied with the requirements of
the Agreement and/or the findings or Claims Review results or Unallowable Cost
Review results are inaccurate (Validation Review). Pediatrix shall pay for the
reasonable cost of any such review performed by OIG or any of its designated
agents. Any Validation Review of Reports submitted as part of Pediatrix’s final
Annual Report must be initiated no later than one year after Pediatrix’s final
submission (as described in Section II) is received by OIG.
     Prior to initiating a Validation Review, OIG shall notify Pediatrix of its
intent to do so and provide a written explanation of why OIG believes such a
review is necessary. To resolve any concerns raised by OIG, Pediatrix may
request a meeting with OIG to: (a) discuss the results of any Claims Review or
Unallowable Cost Review submissions or findings; (b) present any additional
information to clarify the results of the Claims Review or Unallowable Cost
Review or to correct the inaccuracy of the Claims Review or Unallowable Cost
Review; and/or (c) propose alternatives to the proposed Validation Review.
Pediatrix agrees to provide any additional information as may be requested by
OIG under this Section in an expedited manner. OIG will attempt in good faith to
resolve any Claims Review or Unallowable Cost Review issues with Pediatrix prior
to conducting a Validation Review. However, the final determination as to
whether or not to proceed with a Validation Review shall be made at the sole
discretion of OIG.
          7. Independence/Objectivity Certification. The IRO shall include in
its report(s) to Pediatrix a certification or sworn affidavit that it has
evaluated its professional independence and/or objectivity, as appropriate to
the nature of the engagement, with regard to the Claims Review or Unallowable
Cost Review and that it has concluded that it is, in fact, independent and/or
objective.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

13



--------------------------------------------------------------------------------



 



     E. Disclosure Program.
     Pediatrix certifies that it has established a Disclosure Program that
includes a mechanism (e.g., a toll-free compliance telephone line) to enable
individuals to disclose, to the Compliance Officer or some other person who is
not in the disclosing individual’s chain of command, any identified issues or
questions associated with Pediatrix’s policies, conduct, practices, or
procedures with respect to a Federal health care program believed by the
individual to be a potential violation of criminal, civil, or administrative
law. Pediatrix shall appropriately publicize the existence of the disclosure
mechanism (e.g., through compliance training or by posting the information in
prominent common areas). Pediatrix hereby agrees to maintain such a Disclosure
Program during the term of this CIA
     The Disclosure Program shall emphasize a nonretribution, nonretaliation
policy, and shall include a reporting mechanism for anonymous communications for
which appropriate confidentiality shall be maintained. Upon receipt of a
disclosure, the Compliance Officer (or designee) shall gather all relevant
information. The Compliance Officer (or designee) shall make a preliminary, good
faith inquiry into the allegations set forth in every disclosure to ensure that
he or she has obtained all of the information necessary to determine whether a
further review should be conducted. For any disclosure that is sufficiently
specific so that it reasonably: (1) permits a determination of the
appropriateness of the alleged improper practice; and (2) provides an
opportunity for taking corrective action, Pediatrix shall conduct an internal
review of the allegations set forth in the disclosure and ensure that proper
follow-up is conducted.
     Pediatrix certifies that its Compliance Officer (or designee) maintains,
and shall continue to maintain during the term of the CIA, a disclosure log,
which includes a record and summary of each disclosure received (whether
anonymous or not). As of the Effective Date, the disclosure log shall also
include the status of the respective internal reviews, and any corrective action
taken in response to the internal reviews. The disclosure log shall be made
available to the OIG upon request.
     F. Ineligible Persons.
1. Definitions. For purposes of this CIA:
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

14



--------------------------------------------------------------------------------



 



a. an “Ineligible Person” shall include an individual or entity who:
i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or
ii. has been convicted of a criminal offense that falls within the ambit of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.
b. “Exclusion Lists” include:
i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and
ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov).
c. “Screened Persons” include Pediatrix’s prospective and current: (1) owners
(other than shareholders who: (i) have an ownership interest of less than 5%;
and (ii) acquired the ownership interest through public trading), (2) officers,
(3) directors, (4) employees, and (5) physicians, contractors, and agents who
furnish health care items or services for any Pediatrix entity that participates
in a Federal health care program or that perform billing or coding functions
with respect to such items or services.
          2. Screening Requirements. Pediatrix shall ensure that all Screened
Persons are not Ineligible Persons, by implementing the following screening
requirements.
a. Pediatrix shall screen all Screened Persons against the Exclusion Lists prior
to engaging their services and, as part of the hiring or
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

15



--------------------------------------------------------------------------------



 



contracting process, shall require such persons to disclose whether they are an
Ineligible Person.
b. Pediatrix shall screen all Screened Persons against the Exclusion Lists
within 120 days after the Effective Date and on an annual basis thereafter.
c. Pediatrix shall implement a policy requiring all Screened Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.
     Nothing in this Section affects the responsibility of (or liability for)
Pediatrix to refrain from billing Federal health care programs for items or
services furnished, ordered, or prescribed by an Ineligible Person. Pediatrix
understands that items or services furnished by excluded persons are not payable
by Federal health care programs and that Pediatrix may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether Pediatrix meets the
requirements of this section III.F.
          3. Removal Requirement. If Pediatrix has actual notice that a Screened
Person has become an Ineligible Person, Pediatrix shall remove such person from
responsibility for, or involvement with, Pediatrix’s business operations related
to the Federal health care programs and shall remove such person from any
position for which the person’s compensation or the items or services furnished,
ordered, or prescribed by the person are paid in whole or part, directly or
indirectly, by Federal health care programs or otherwise with Federal funds at
least until such time as the person is reinstated into participation in the
Federal health care programs.
          4. Pending Charges and Proposed Exclusions. If Pediatrix has actual
notice that a Screened Person is charged with a criminal offense that falls
within the ambit of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed
for exclusion during his or her employment or contract term, Pediatrix shall
take all appropriate actions to ensure that the responsibilities of that person
have not and shall not adversely affect the quality of care rendered to any
beneficiary, patient, or resident, or the accuracy of any claims submitted to
any Federal health care program.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

16



--------------------------------------------------------------------------------



 



     G. Notification of Government Investigation or Legal Proceedings.
Within 30 days after discovery, Pediatrix shall notify the OIG, in writing, of
any ongoing investigation or legal proceeding known to Pediatrix conducted or
brought by a governmental entity or its agents involving an allegation that
Pediatrix has committed a crime or has engaged in fraudulent activities. This
notification shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding. Pediatrix shall also provide written notice to the OIG within
30 days after the resolution of the matter, and shall provide the OIG with a
description of the findings and/or results of the investigation or proceedings,
if any.
     H. Reporting.
          1. Overpayments.
a. Definition of Overpayments. For purposes of this CIA, an “Overpayment” shall
mean the amount of money Pediatrix has received in excess of the amount due and
payable under any Federal health care program requirements.
b. Reporting of Overpayments. If, at any time, Pediatrix identifies or learns of
any Overpayment, Pediatrix shall notify the payor (e.g., Medicare fiscal
intermediary or carrier) within 30 days after identification of the Overpayment
and take remedial steps within 60 days after identification (or such additional
time as may be agreed to by the payor) to correct the problem, including
preventing the underlying problem and the Overpayment from recurring. Also,
within 30 days after identification of the Overpayment, Pediatrix shall repay
the Overpayment to the appropriate payor to the extent such Overpayment has been
quantified. If not yet quantified, within 30 days after identification,
Pediatrix shall notify the payor of its efforts to quantify the Overpayment
amount along with a schedule of when such work is expected to be completed.
Notification and repayment to the payor shall be done in accordance with the
payor’s policies, and, for Medicare contractors, shall include the information
contained on the Overpayment Refund Form, provided as Appendix
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

17



--------------------------------------------------------------------------------



 



C to this CIA. Notwithstanding the above, notification and repayment of any
Overpayment amount that routinely is reconciled or adjusted pursuant to policies
and procedures established by the payor should be handled in accordance with
such policies and procedures.
          2. Reportable Events.
a. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:
i. a substantial Overpayment; or
ii. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized.
A Reportable Event may be the result of an isolated event or a series of
occurrences.
b. Reporting of Reportable Events. If Pediatrix determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Pediatrix shall
notify the OIG, in writing, within 30 days after making the determination that
the Reportable Event exists. The report to the OIG shall include the following
information:
i. If the Reportable Event results in an Overpayment, the report to the OIG
shall be made at the same time as the notification to the payor required in
Section III.H.1, and shall include all of the information on the Overpayment
Refund Form, as well as:
(A) the payor’s name, address, and contact person to whom the Overpayment was
sent; and
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

18



--------------------------------------------------------------------------------



 



(B) the date of the check and identification number (or electronic transaction
number) by which the Overpayment was repaid/refunded;
ii. a complete description of the Reportable Event, including the relevant
facts, persons involved, and legal and Federal health care program authorities
implicated;
iii. a description of Pediatrix’s actions taken to correct the Reportable Event;
and
iv. any further steps Pediatrix plans to take to address the Reportable Event
and prevent it from recurring.
IV. New Business Units or Locations
     In the event that, after the Effective Date, Pediatrix changes locations or
sells, closes, purchases, or establishes a new business unit or location related
to the furnishing of items or services that may be reimbursed by Federal health
care programs, Pediatrix shall notify OIG of this fact as soon as possible, but
no later than within 30 days after the date of change of location, sale,
closure, purchase, or establishment. This notification shall include the address
of the new business unit or location, phone number, fax number, Medicaid
Provider number, provider identification number and/or supplier number, and the
corresponding contractor’s name and address that has issued each Medicaid
number. Each new business unit or location shall be subject to all the
requirements of this CIA.
V. Implementation and Annual Reports
     A. Implementation Report. Within 150 days after the Effective Date,
Pediatrix shall submit a written report to the OIG summarizing the status of its
implementation of the requirements of this CIA (Implementation Report). The
Implementation Report shall, at a minimum, include:
          1. the name, address, phone number, and position description of the
Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

19



--------------------------------------------------------------------------------



 



          2. the names and positions of the members of the Compliance Committee
required by Section III.A;
          3. a copy of Pediatrix’s Code of Conduct required by Section III.B.1;
          4. a summary of all Policies and Procedures required by Section
III.B.2;
          5. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to the OIG, upon
request);
          6. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions;
b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
          7. a description of the Disclosure Program required by Section III.E;
          8. the following information regarding the IRO(s): (a) identity,
address, and phone number; (b) a copy of the engagement letter; (c) a summary
and description of any and all current and prior engagements and agreements
between Pediatrix and the IRO; and (d) the proposed start and completion dates
of the Claims Review and Unallowable Cost Review;
          9. a certification from the IRO regarding its professional
independence and/or objectivity with respect to Pediatrix;
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

20



--------------------------------------------------------------------------------



 



          10. a description of the process by which Pediatrix fulfills the
requirements of Section III.F regarding Ineligible Persons;
          11. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.F; the actions taken in
response to the screening and removal obligations set forth in Section III.F;
and the actions taken to identify, quantify, and repay any overpayments to
Federal health care programs relating to items or services furnished, ordered or
prescribed by an Ineligible Person;
          12. a list of all of Pediatrix’s locations (including locations and
mailing addresses); the corresponding name under which each location is doing
business; the corresponding phone numbers and fax numbers; each location’s
Medicaid Provider number(s), provider identification number(s), and/or supplier
number(s); and the name and address of each Medicaid state agency to which
Pediatrix currently submits claims;
          13. a description of Pediatrix’s corporate structure, including
identification of any parent and sister companies, subsidiaries, and their
respective lines of business; and
          14. the certifications required by Section V.C.
     B. Annual Reports. Pediatrix shall submit to the OIG annually a report with
respect to the status of, and findings regarding, Pediatrix’s compliance
activities for each of the five Reporting Periods (Annual Report).
Each Annual Report shall include, at a minimum:
          1. any change in the identity, position description, or other
noncompliance job responsibilities of the Compliance Officer and any change in
the membership of the Compliance Committee described in Section III.A;
          2. a summary of any significant changes or amendments to the Policies
and Procedures required by Section III.B and the reasons for such changes (e.g.,
change in contractor policy) and copies of any compliance-related Policies and
Procedures;
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

21



--------------------------------------------------------------------------------



 



          3. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to the OIG, upon
request);
          4. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions;
b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to the OIG, upon request.
          5. a complete copy of all reports prepared pursuant to Section III.D,
along with a copy of the IRO’s engagement letter (if applicable);
          6. Pediatrix’s response and corrective action plan(s) related to any
issues raised by the reports prepared pursuant to Section III.D;
          7. summary and description of any and all current and prior
engagements and agreements between Pediatrix and the IRO, if different from what
was submitted as part of the Implementation Report;
          8. a certification from the IRO regarding its professional
independence and/or objectivity with respect to Pediatrix;
          9. a summary of Reportable Events (as defined in Section III.H)
identified during the Reporting Period and the status of any corrective and
preventative action relating to all such Reportable Events;
          10. a report of the aggregate Overpayments that have been returned to
the Federal health care programs. Overpayment amounts shall be broken down into
the
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

22



--------------------------------------------------------------------------------



 



following categories: Medicaid (report each applicable state separately, if
applicable), TRICARE, and other Federal health care programs. Overpayment
amounts that are routinely reconciled or adjusted pursuant to policies and
procedures established by the payor do not need to be included in this aggregate
Overpayment report;
          11. a summary of the disclosures in the disclosure log required by
Section III.E that: (a) relate to Federal health care programs; or (b) allege
abuse or neglect of patients;
          12. any changes to the process by which Pediatrix fulfills the
requirements of Section III.F regarding Ineligible Persons;
          13. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.F; the actions taken by
Pediatrix in response to the screening and removal obligations set forth in
Section III.F; and the actions taken to identify, quantify, and repay any
overpayments to Federal health care programs relating to items or services
furnished, ordered or prescribed by an Ineligible Person;
          14. a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.G. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
          15. a description of all changes to the most recently provided list of
Pediatrix’s locations (including addresses) as required by Section V.A.12; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Medicaid provider
number(s), provider identification number(s), and/or supplier number(s); and the
name and address of each Medicaid state agency to which Pediatrix currently
submits claims; and
          16. the certifications required by Section V.C.
     The first Annual Report shall be received by the OIG no later than 90 days
after the end of the first Reporting Period. Subsequent Annual Reports shall be
received by the OIG no later than the anniversary date of the due date of the
first Annual Report.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

23



--------------------------------------------------------------------------------



 



     C. Certifications. The Implementation Report and Annual Reports shall
include a certification by the Compliance Officer that:
          1. to the best of his or her knowledge, except as otherwise described
in the applicable report, Pediatrix is in compliance with all of the
requirements of this CIA;
          2. he or she has reviewed the Report and has made reasonable inquiry
regarding its content and believes that the information in the Report is
accurate and truthful; and
          3. Pediatrix has complied with its obligations under the Settlement
Agreement: (a) not to resubmit to any Federal health care program payors any
previously denied claims related to the Covered Conduct addressed in the
Settlement Agreement, and not to appeal any such denials of claims; (b) not to
charge to or otherwise seek payment from Federal or State payors for unallowable
costs (as defined in the Settlement Agreement); and (c) to identify and adjust
any past charges or claims for unallowable costs;
     D. Designation of Information. Pediatrix shall clearly identify any
portions of its submissions that it believes are trade secrets, or information
that is commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. Pediatrix shall refrain from identifying any information as
exempt from disclosure if that information does not meet the criteria for
exemption from disclosure under FOIA.
VI. Notifications and Submission of Reports
     Unless otherwise stated in writing after the Effective Date, all
notifications and reports required under this CIA shall be submitted to the
following entities:
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

24



--------------------------------------------------------------------------------



 



OIG:
Administrative and Civil Remedies Branch
Office of Counsel to the Inspector General
Office of Inspector General
U.S. Department of Health and Human Services
Cohen Building, Room 5527
330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604
Pediatrix:
Pediatrix Medical Group, Inc.
ATTN: James P. Evans, VP,
Chief Compliance Officer
1301 Concord Terrace
Sunrise, FL 33323
Telephone: 954-384-0175
Facsimile: 954-233-3216
Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt.
VII. OIG Inspection, Audit, and Review Rights
     In addition to any other rights the OIG may have by statute, regulation, or
contract, the OIG or its duly authorized representative(s) may examine or
request copies of Pediatrix’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of any of Pediatrix’s locations for the
purpose of verifying and evaluating: (a) Pediatrix’s compliance with the terms
of this CIA; and (b) Pediatrix’s compliance with the requirements of the Federal
health care programs in which it participates. The documentation described above
shall be made available by Pediatrix to the OIG or its duly authorized
representative(s) at all reasonable times for inspection, audit, or
reproduction. Furthermore, for purposes of this provision, the OIG or its duly
authorized
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

25



--------------------------------------------------------------------------------



 



representative(s) may interview any of Pediatrix’s employees, contractors, or
agents who consent to be interviewed at the individual’s place of business
during normal business hours or at such other place and time as may be mutually
agreed upon between the individual and the OIG. Pediatrix shall assist the OIG
or its duly authorized representative(s) in contacting and arranging interviews
with such individuals upon the OIG’s request. Pediatrix’s employees may elect to
be interviewed with or without a representative of Pediatrix present.
VIII. Document and Record Retention
     Pediatrix shall maintain for inspection all documents and records relating
to reimbursement from the Federal health care programs, or to compliance with
this CIA, for six years (or longer if otherwise required by law) from the
effective date.
IX. Disclosures
     Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, the
OIG shall make a reasonable effort to notify Pediatrix prior to any release by
the OIG of information submitted by Pediatrix pursuant to its obligations under
this CIA and identified upon submission by Pediatrix as trade secrets, or
information that is commercial or financial and privileged or confidential,
under the FOIA rules. With respect to such releases, Pediatrix shall have the
rights set forth at 45 C.F.R. § 5.65(d).
X. Breach and Default Provisions
     Pediatrix is expected to fully and timely comply with all of its CIA
obligations.
     A. Stipulated Penalties for Failure to Comply with Certain Obligations. As
a contractual remedy, Pediatrix and the OIG hereby agree that failure to comply
with certain obligations as set forth in this CIA may lead to the imposition of
the following monetary penalties (hereinafter referred to as “Stipulated
Penalties”) in accordance with the following provisions.
          1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Pediatrix fails to
establish and implement any of the following obligations as described in
Section III:
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

26



--------------------------------------------------------------------------------



 



a. a Compliance Officer;
b. a Compliance Committee;
c. a written Code of Conduct;
d. written Policies and Procedures;
e. the training of Covered Persons;
f. a Disclosure Program;
g. Ineligible Persons screening and removal requirements; and
h. Notification of Government investigations or legal proceedings.
          2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Pediatrix fails to
engage an IRO, as required in Section III.D and Appendix A.
          3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Pediatrix fails to
submit the Implementation Report or the Annual Reports to the OIG in accordance
with the requirements of Section V by the deadlines for submission.
          4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Pediatrix fails to
submit the annual Claims Review Report and any other required Review in
accordance with the requirements of Section III.D and Appendix B.
          5. A Stipulated Penalty of $1,500 for each day Pediatrix fails to
grant access to the information or documentation as required in Section VII.
(This Stipulated Penalty shall begin to accrue on the date Pediatrix fails to
grant access.)
          6. A Stipulated Penalty of $5,000 for each false certification
submitted by or on behalf of Pediatrix as part of its Implementation Report,
Annual Report, additional documentation to a report (as requested by the OIG),
or otherwise required by this CIA.

Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

27



--------------------------------------------------------------------------------



 



          7. A Stipulated Penalty of $1,000 for each day Pediatrix fails to
comply fully and adequately with any obligation of this CIA. The OIG shall
provide notice to Pediatrix, stating the specific grounds for its determination
that Pediatrix has failed to comply fully and adequately with the CIA
obligation(s) at issue and steps Pediatrix shall take to comply with the CIA.
(This Stipulated Penalty shall begin to accrue 10 days after Pediatrix receives
this notice from the OIG of the failure to comply.) A Stipulated Penalty as
described in this Subsection shall not be demanded for any violation for which
the OIG has sought a Stipulated Penalty under Subsections 1-6 of this Section.
     B. Timely Written Requests for Extensions. Pediatrix may, in advance of the
due date, submit a timely written request for an extension of time to perform
any act or file any notification or report required by this CIA. Notwithstanding
any other provision in this Section, if the OIG grants the timely written
request with respect to an act, notification, or report, Stipulated Penalties
for failure to perform the act or file the notification or report shall not
begin to accrue until one day after Pediatrix fails to meet the revised deadline
set by the OIG. Notwithstanding any other provision in this Section, if the OIG
denies such a timely written request, Stipulated Penalties for failure to
perform the act or file the notification or report shall not begin to accrue
until three business days after Pediatrix receives the OIG’s written denial of
such request or the original due date, whichever is later. A “timely written
request” is defined as a request in writing received by the OIG at least five
business days prior to the date by which any act is due to be performed or any
notification or report is due to be filed.
     C. Payment of Stipulated Penalties.
          1. Demand Letter. Upon a finding that Pediatrix has failed to comply
with any of the obligations described in Section X.A and after determining that
Stipulated Penalties are appropriate, the OIG shall notify Pediatrix of:
(a) Pediatrix’s failure to comply; and (b) the OIG’s exercise of its contractual
right to demand payment of the Stipulated Penalties (this notification is
referred to as the “Demand Letter”).
          2. Response to Demand Letter. Within 10 days after the receipt of the
Demand Letter, Pediatrix shall either: (a) cure the breach to the OIG’s
satisfaction and pay the applicable Stipulated Penalties; or (b) request a
hearing before an HHS
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

28



--------------------------------------------------------------------------------



 



administrative law judge (ALJ) to dispute the OIG’s determination of
noncompliance, pursuant to the agreed upon provisions set forth below in
Section X.E. In the event Pediatrix elects to request an ALJ hearing, the
Stipulated Penalties shall continue to accrue until Pediatrix cures, to the
OIG’s satisfaction, the alleged breach in dispute, or until an ALJ has
determined there is no breach of the CIA. Failure to respond to the Demand
Letter in one of these two manners within the allowed time period shall be
considered a material breach of this CIA and shall be grounds for exclusion
under Section X.D.
          3. Form of Payment. Payment of the Stipulated Penalties shall be made
by certified or cashier’s check, payable to: “Secretary of the Department of
Health and Human Services,” and submitted to the OIG at the address set forth in
Section VI.
          4. Independence from Material Breach Determination. Except as set
forth in Section X.D.1.c, these provisions for payment of Stipulated Penalties
shall not affect or otherwise set a standard for the OIG’s decision that
Pediatrix has materially breached this CIA, which decision shall be made at the
OIG’s discretion and shall be governed by the provisions in Section X.D, below.
     D. Exclusion for Material Breach of this CIA.
          1. Definition of Material Breach. A material breach of this CIA means:
a. a failure by Pediatrix to report a Reportable Event, take corrective action,
and make the appropriate refunds, as required in Section III.H;
b. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;
c. a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or
d. a failure to engage and use an IRO in accordance with Section III.D.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

29



--------------------------------------------------------------------------------



 



          2. Notice of Material Breach and Intent to Exclude. The parties agree
that a material breach of this CIA by Pediatrix constitutes an independent basis
for Pediatrix’s exclusion from participation in the Federal health care
programs. Upon a determination by the OIG that Pediatrix has materially breached
this CIA and that exclusion is the appropriate remedy, the OIG shall notify
Pediatrix of: (a) Pediatrix’s material breach; and (b) the OIG’s intent to
exercise its contractual right to impose exclusion (this notification is
hereinafter referred to as the “Notice of Material Breach and Intent to
Exclude”).
          3. Opportunity to Cure. Pediatrix shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate to
the OIG’s satisfaction that:
a. Pediatrix is in compliance with the obligations of the CIA cited by the OIG
as being the basis for the material breach;
b. the alleged material breach has been cured; or
c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) Pediatrix has begun to take action to cure the material breach;
(ii) Pediatrix is pursuing such action with due diligence; and (iii) Pediatrix
has provided to the OIG a reasonable timetable for curing the material breach.
          4. Exclusion Letter. If, at the conclusion of the 30-day period,
Pediatrix fails to satisfy the requirements of Section X.D.3, the OIG may
exclude Pediatrix from participation in the Federal health care programs. The
OIG shall notify Pediatrix in writing of its determination to exclude Pediatrix
(this letter shall be referred to hereinafter as the “Exclusion Letter”).
Subject to the Dispute Resolution provisions in Section X.E, below, the
exclusion shall go into effect 30 days after the date of Pediatrix’s receipt of
the Exclusion Letter. The exclusion shall have national effect and shall also
apply to all other Federal procurement and nonprocurement programs.
Reinstatement to program participation is not automatic. After the end of the
period of exclusion, Pediatrix may apply for reinstatement by submitting a
written request for reinstatement in accordance with the provisions at 42 C.F.R.
§§ 1001.3001-.3004.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

30



--------------------------------------------------------------------------------



 



E. Dispute Resolution
          1. Review Rights. Upon the OIG’s delivery to Pediatrix of its Demand
Letter or of its Exclusion Letter, and as an agreed-upon contractual remedy for
the resolution of disputes arising under this CIA, Pediatrix shall be afforded
certain review rights comparable to the ones that are provided in 42 U.S.C. §
1320a-7(f) and 42 C.F.R. Part 1005 as if they applied to the Stipulated
Penalties or exclusion sought pursuant to this CIA. Specifically, the OIG’s
determination to demand payment of Stipulated Penalties or to seek exclusion
shall be subject to review by an HHS ALJ and, in the event of an appeal, the HHS
Departmental Appeals Board (DAB), in a manner consistent with the provisions in
42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42 C.F.R. §
1005.2(c), the request for a hearing involving Stipulated Penalties shall be
made within 10 days after receipt of the Demand Letter and the request for a
hearing involving exclusion shall be made within 25 days after receipt of the
Exclusion Letter.
          2. Stipulated Penalties Review. Notwithstanding any provision of Title
42 of the United States Code or Title 42 of the Code of Federal Regulations, the
only issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Pediatrix was in full and timely compliance with the obligations of
this CIA for which the OIG demands payment; and (b) the period of noncompliance.
Pediatrix shall have the burden of proving its full and timely compliance and
the steps taken to cure the noncompliance, if any. The OIG shall not have the
right to appeal to the DAB an adverse ALJ decision related to Stipulated
Penalties. If the ALJ agrees with the OIG with regard to a finding of a breach
of this CIA and orders Pediatrix to pay Stipulated Penalties, such Stipulated
Penalties shall become due and payable 20 days after the ALJ issues such a
decision unless Pediatrix requests review of the ALJ decision by the DAB. If the
ALJ decision is properly appealed to the DAB and the DAB upholds the
determination of the OIG, the Stipulated Penalties shall become due and payable
20 days after the DAB issues its decision.
          3. Exclusion Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for exclusion based on a material breach of this CIA
shall be:
a. whether Pediatrix was in material breach of this CIA;
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

31



--------------------------------------------------------------------------------



 



b. whether such breach was continuing on the date of the Exclusion Letter; and
c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) Pediatrix had begun to take action to cure the
material breach within that period; (ii) Pediatrix has pursued and is pursuing
such action with due diligence; and (iii) Pediatrix provided to the OIG within
that period a reasonable timetable for curing the material breach and has
followed the timetable.
          For purposes of the exclusion herein, exclusion shall take effect only
after an ALJ decision favorable to the OIG, or, if the ALJ rules for Pediatrix,
only after a DAB decision in favor of the OIG. Pediatrix’s election of its
contractual right to appeal to the DAB shall not abrogate the OIG’s authority to
exclude Pediatrix upon the issuance of an ALJ’s decision in favor of the OIG. If
the ALJ sustains the determination of the OIG and determines that exclusion is
authorized, such exclusion shall take effect 20 days after the ALJ issues such a
decision, notwithstanding that Pediatrix may request review of the ALJ decision
by the DAB. If the DAB finds in favor of the OIG after an ALJ decision adverse
to the OIG, the exclusion shall take effect 20 days after the DAB decision.
Pediatrix shall waive its right to any notice of such an exclusion if a decision
upholding the exclusion is rendered by the ALJ or DAB. If the DAB finds in favor
of Pediatrix, Pediatrix shall be reinstated effective on the date of the
original exclusion.
          4. Finality of Decision. The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes
or regulations. Consequently, the parties to this CIA agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this CIA.
XI. Effective and Binding Agreement
     Consistent with the provisions in the Settlement Agreement pursuant to
which this CIA is entered, Pediatrix and the OIG agree as follows:
     A. This CIA shall be binding on the successors, assigns, and transferees of
Pediatrix;
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

32



--------------------------------------------------------------------------------



 



     B. This CIA shall become final and binding on the date the final signature
is obtained on the CIA;
     C. Any modifications to this CIA shall be made with the prior written
consent of the parties to this CIA;
     D. The OIG may agree to a suspension of Pediatrix’s obligations under the
CIA in the event of Pediatrix’s cessation of participation in Federal health
care programs. If Pediatrix withdraws from participation in Federal health care
programs and is relieved of its CIA obligations by the OIG, Pediatrix shall
notify the OIG at least 30 days in advance of Pediatrix’s intent to reapply as a
participating provider or supplier with any Federal health care program. Upon
receipt of such notification, the OIG shall evaluate whether the CIA should be
reactivated or modified.
     E. The undersigned Pediatrix signatories represent and warrant that they
are authorized to execute this CIA. The undersigned OIG signatory represents
that he is signing this CIA in his official capacity and that he is authorized
to execute this CIA.
Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

33



--------------------------------------------------------------------------------



 



On Behalf of Pediatrix Medical Group, Inc.

      /s/ Thomas W. Hawkins
 
THOMAS W. HAWKINS
Senior Vice President
and General Counsel   9/19/06 
 
DATE /s/ Ronald L. Wisor, Jr.
 
STEPHEN J. IMMELT
RONALD L. WISOR JR.
Hogan & Hartson L.L.P.
Counsel for Pediatrix   9/20/06   
 
DATE

Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

34



--------------------------------------------------------------------------------



 



On behalf of the Office of Inspector General
of the Department of Health and Human Services

      /s/ Gregory E. Demske
 
GREGORY E. DEMSKE
Assistant Inspector General for Legal Affairs
Office of Inspector General
U. S. Department of Health and Human Services   9/18/06 
 
DATE

Pediatrix Medical Group, Inc.
Corporate Integrity Agreement

35



--------------------------------------------------------------------------------



 



APPENDIX A
INDEPENDENT REVIEW ORGANIZATION
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.
A. IRO Engagement.
     Pediatrix shall engage an IRO that possesses the qualifications set forth
in Paragraph B, below, to perform the responsibilities in Paragraph C, below.
The IRO shall conduct the review in a professionally independent and/or
objective fashion, as set forth in Paragraph D. Within 30 days after OIG
receives written notice of the identity of the selected IRO, OIG will notify
Pediatrix if the IRO is unacceptable. Absent notification from OIG that the IRO
is unacceptable, Pediatrix may continue to engage the IRO.
     If Pediatrix engages a new IRO during the term of the CIA, this IRO shall
also meet the requirements of this Appendix. If a new IRO is engaged, Pediatrix
shall submit the information identified in Section V.A.8 to OIG within 30 days
of engagement of the IRO. Within 30 days after OIG receives written notice of
the identity of the selected IRO, OIG will notify Pediatrix if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable,
Pediatrix may continue to engage the IRO.
B. IRO Qualifications.
The IRO shall:
     1. assign individuals to conduct the Claims Review and, if applicable,
Unallowable Cost Review who have expertise in the billing, coding, reporting,
and other requirements of Medicaid and TRICARE applicable to claims for neonatal
and other physician services and in the general requirements of the Federal
health care program(s) from which Pediatrix seeks reimbursement;
     2. assign individuals to design and select the Claims Review sample who are
knowledgeable about the appropriate statistical sampling techniques;
     3. assign individuals to conduct the coding review portions of the Claims
Review who have a nationally recognized coding certification (e.g., CCA, CCS,
CCS-P, CPC, RRA, etc.) and who have maintained this certification (e.g.,
completed applicable continuing education requirements); and
Pediatrix Appendix A
Page 1

 



--------------------------------------------------------------------------------



 



     4. have sufficient staff and resources to conduct the reviews required by
the CIA on a timely basis.
C. IRO Responsibilities.
The IRO shall:
     1. perform each Claim Review and, if applicable, Unallowable Cost Review in
accordance with the specific requirements of the CIA;
     2. follow all applicable Medicaid and TRICARE rules, and other applicable
rules and reimbursement guidelines in making assessments in the Claims Review;
     3. if in doubt of the application of a particular Medicaid, TRICARE or
other applicable policy or regulation, request clarification from the
appropriate authority (e.g., Medicaid State Agency);
     4. respond to all OIG inquires in a prompt, objective, and factual manner;
and
     5. prepare timely, clear, well-written reports that include all the
information required by Appendix B of the CIA.
D. IRO Independence/Objectivity.
The IRO must perform the Claims Review and, if applicable, Unallowable Cost
Review, in a professionally independent and/or objective fashion, as appropriate
to the nature of the engagement, taking into account any other business
relationships or engagements that may exist between the IRO and Pediatrix.
E. IRO Removal/Termination.
     1. Provider. If Pediatrix terminates its IRO during the course of the
engagement, Pediatrix must submit a notice explaining its reasons to OIG no
later than 30 days after termination. Pediatrix must engage a new IRO in
accordance with Paragraph A of this Appendix.
     2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO
does not possess the qualifications described in Paragraph B, is not independent
and/or objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require Pediatrix to engage a new IRO in accordance with Paragraph A of this
Appendix.
Pediatrix Appendix A
Page 2

 



--------------------------------------------------------------------------------



 



     Prior to requiring Pediatrix to engage a new IRO, OIG shall notify
Pediatrix of its intent to do so and provide a written explanation of why OIG
believes such a step is necessary. To resolve any concerns raised by OIG,
Pediatrix may request a meeting with OIG to discuss any aspect of the IRO’s
qualifications, independence or performance of its responsibilities and to
present additional information regarding these matters. Pediatrix shall provide
any additional information as may be requested by OIG under this Paragraph in an
expedited manner. OIG will attempt in good faith to resolve any differences
regarding the IRO with Pediatrix prior to requiring Pediatrix to terminate the
IRO. However, the final determination as to whether or not to require Pediatrix
to engage a new IRO shall be made at the sole discretion of OIG.
Pediatrix Appendix A
Page 3

 



--------------------------------------------------------------------------------



 



APPENDIX B
CLAIMS REVIEW

A.   Claims Review.

     1. Definitions. For the purposes of the Claims Review, the following
definitions shall be used:
a. Overpayment: The amount of money Pediatrix has received in excess of the
amount due and payable under any Federal health care program requirements.
b. Item: Any discrete unit that can be sampled (e.g., CPT code for global
neonatal critical and intensive care services, line item, beneficiary, patient
encounter, etc.).
c. Paid Claim: A code or line item submitted by Pediatrix and for which
Pediatrix has received reimbursement from the Medicaid or TRICARE programs.
d. Population: For the first Reporting Period, the Population shall be defined
as all Items for which a code or line item has been submitted by or on behalf of
Pediatrix and for which Pediatrix has received reimbursement from the Medicaid
or TRICARE programs (i.e., Paid Claim) during the 12-month period covered by the
first Claims Review.
For the remaining Reporting Periods, the Population shall be defined as all
Items for which Pediatrix has received reimbursement from the Medicaid and
TRICARE programs (i.e., Paid Claim) during the 12-month period covered by the
Claims Review.
To be included in the Population, an Item must have resulted in at least one
Paid Claim.
e. Error Rate: The Error Rate shall be the percentage of net Overpayments
identified in the sample. The net Overpayments shall be calculated by
subtracting all underpayments identified in the sample from all gross
Overpayments identified in the sample. (Note: Any potential cost settlements or
other supplemental payments should not be included in the net Overpayment
calculation. Rather, only underpayments identified as part of the Discovery
Sample shall be included as part of the net Overpayment calculation.)
Pediatrix Appendix B
Page 1

 



--------------------------------------------------------------------------------



 



The Error Rate is calculated by dividing the net Overpayment identified in the
sample by the total dollar amount associated with the Items in the sample.
     2. Other Requirements.
a. Paid Claims without Supporting Documentation. For the purpose of appraising
Items included in the Claims Review, any Paid Claim for which Pediatrix cannot
produce documentation sufficient to support the Paid Claim shall be considered
an error and the total reimbursement received by Pediatrix for such Paid Claim
shall be deemed an Overpayment. Replacement sampling for Paid Claims with
missing documentation is not permitted.
b. Replacement Sampling. Considering the Population shall consist only of Paid
Claims and that Items with missing documentation cannot be replaced, there is no
need to utilize alternate or replacement sampling units.
c. Use of First Samples Drawn. For the purposes of all samples (Discovery
Sample(s) and Full Sample(s)) discussed in this Appendix, the Paid Claims
associated with the Items selected in each first sample (or first sample for
each strata, if applicable) shall be used (i.e., it is not permissible to
generate more than one list of random samples and then select one for use with
the Discovery Sample or Full Sample).

B.   Claims Review Report. The following information shall be included in the
Claims Review Report for each 30-claim Discovery Sample and each Full Sample (if
applicable).

     1. Claims Review Methodology.
a. Sampling Unit. A description of the Item as that term is utilized for the
Claims Review.
b. Claims Review Population. A description of the Population subject to the
Claims Review.
c. Claims Review Objective. A clear statement of the objective intended to be
achieved by the Claims Review.
d. Sampling Frame. A description of the sampling frame, which is the totality of
Items from which each 30-claim Discovery Sample and, if any, each Full Sample
has been selected and an explanation of the methodology
Pediatrix Appendix B
Page 2

 



--------------------------------------------------------------------------------



 



used to identify the sampling frame. In most circumstances, the sampling frame
will be identical to the Population.
e. Source of Data. A description of the specific documentation relied upon by
the IRO when performing the Claims Review (e.g., medical records, physician
orders, certificates of medical necessity, requisition forms, local medical
review policies (including title and policy number), CMS program memoranda
(including title and issuance number), Medicare carrier or intermediary manual
or bulletins (including issue and date), other policies, regulations, or
directives).
f. Review Protocol. A narrative description of how the Claims Review was
conducted and what was evaluated.
     2. Statistical Sampling Documentation.
a. The number of Items appraised in each 30-claim Discovery Sample and, if
applicable, in each Full Sample.
b. A copy of the printout of the random numbers generated by the “Random
Numbers” function of the statistical sampling software used by the IRO.
c. A copy of the statistical software printout(s) estimating how many Items are
to be included in each Full Sample, if applicable.
d. A description or identification of the statistical sampling software package
used to select the sample and determine the Full Sample size, if applicable.
     3. Claims Review Findings.
a. Narrative Results.
i. A description of Pediatrix’s billing and coding system(s), including the
identification, by position description, of the personnel involved in coding and
billing.
ii. A narrative explanation of the IRO’s findings and supporting rationale
(including reasons for errors, patterns noted, etc.) regarding the Claims
Review, including the results of each 30-claim Discovery Sample, and the results
of each Full Sample (if any).
Pediatrix Appendix B
Page 3

 



--------------------------------------------------------------------------------



 



b. Quantitative Results.
i. Total number and percentage of instances in which the IRO determined that the
Paid Claims submitted by Pediatrix (Claim Submitted) differed from what should
have been the correct claim (Correct Claim), regardless of the effect on the
payment.
ii. Total number and percentage of instances in which the Claim Submitted
differed from the Correct Claim and in which such difference resulted in an
Overpayment to Pediatrix.
iii. Total dollar amount of all Overpayments in the sample.
iv. Total dollar amount of paid Items included in the sample and the net
Overpayment associated with the sample.
v. Error Rate in the sample.
vi. A spreadsheet of the Claims Review results that includes the following
information for each Paid Claim appraised: Federal health care program billed,
beneficiary health insurance claim number, date of service, procedure code
submitted, procedure code reimbursed, allowed amount reimbursed by payor,
correct procedure code (as determined by the IRO), correct allowed amount (as
determined by the IRO), dollar difference between allowed amount reimbursed by
payor and the correct allowed amount. (See Attachment 1 to this Appendix.)
     4. Systems Review. Observations, findings, and recommendations on possible
improvements to the system(s) and process(es) that generated the Overpayment(s).
     5. Credentials. The names and credentials of the individuals who:
(1) designed the statistical sampling procedures and the review methodology
utilized for the Claims Review; and (2) performed the Claims Review.
Pediatrix Appendix B
Page 4

 



--------------------------------------------------------------------------------



 



Attachment 1
Claim Review Results

                                                                               
                          Dollar Difference                                    
    Correct Procedure     Correct Allowed Amt     between Amt     Federal Health
Care     Bene           Procedure Code     Procedure Code   Allowed Amount    
Code (IRO     Reimbursed     Reimbursed and     Program Billed     HIC #    
Date of Service     Submitted     Reimbursed     Reimbursed     determined)    
(IRO determined)     Correct Allowed Amt    
 
                                                   
 
                                                   
 
                                                   
 
                                                   
 
                                                   
 
                                                   
 
                                                   
 
                                                   
 
                                                   
 
                                                   
 
                                                   
 
                                                   

Pediatrix — Attachment 1





--------------------------------------------------------------------------------



 




APPENDIX C
OVERPAYMENT REFUND
TO BE COMPLETED BY MEDICARE CONTRACTOR
Date: ____________
Contractor Deposit Control #_________ Date of Deposit: _________
Contractor Contact Name: ____________ Phone # _________
Contractor Address: ______________________________
Contractor Fax: ______________________________
TO BE COMPLETED BY PROVIDER/PHYSICIAN/SUPPLIER
Please complete and forward to Medicare Contractor. This form, or a similar
document containing the following information, should accompany every voluntary
refund so that receipt of check is properly recorded and applied.
PROVIDER/PHYSICIAN/SUPPLIER NAME _____________________
ADDRESS __________________
PROVIDER/PHYSICIAN/SUPPLIER #_______________ CHECK NUMBER #_______________
CONTACT PERSON:____________ PHONE #____________ AMOUNT OF CHECK $_________ CHECK
DATE ____________
REFUND INFORMATION
For each Claim, provide the following:
Patient Name __________________ HIC #____________
Medicare Claim Number ____________ Claim Amount Refunded $__________________
Reason Code for Claim Adjustment: _________ (Select reason code from list below.
Use one reason per claim)
(Please list all claim numbers involved. Attach separate sheet, if necessary)

Note:   If Specific Patient/HIC/Claim #/Claim Amount data not available for all
claims due to Statistical Sampling, please indicate methodology and formula used
to determine amount and reason for overpayment: _______________________

For Institutional Facilities Only:
Cost Report Year(s) _______________
(If multiple cost report years are involved, provide a breakdown by amount and
corresponding cost report year.)
For OIG Reporting Requirements:
Do you have a Corporate Integrity Agreement with OIG? _______ Yes ________No
Reason Codes:

         
Billing/Clerical Error
  MSP/Other Payer Involvement   Miscellaneous
 
       
01 — Corrected Date of Service
  08 — MSP Group Health Plan Insurance   13 — Insufficient Documentation
02 — Duplicate
  09 — MSP No Fault Insurance   14 — Patient Enrolled in an HMO
03 — Corrected CPT Code
  10 — MSP Liability Insurance   15 — Services Not Rendered
04 — Not Our Patient(s)
  11 — MSP, Workers Comp. (Including   16 — Medical Necessity
05 — Modifier Added/Removed
              Black Lung   17 — Other (Please Specify)
06 — Billed in Error
  12 — Veterans Administration   _____________________
07 — Corrected CPT Code
       

Pediatrix Appendix C

